                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA



Bobby Hope,                                   )
                                              )
               Plaintiff,                     )
                                              )      C.A. No. 9: 18-3099-RMG
       vs.                                    )
                                              )
Andrew M. Saul, Commissioner of               )
Social Security,                              )
                                              )
               Defendant.                     )      ORDER
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.), this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on January 7, 2020 recommending that the decision of

the Commissioner be reversed and remanded because the Administrative Law Judge failed to

give proper consideration to the opinions of the treating physician, Dr. Aydrian Thomas, as

required under the Treating Physician Rule, 20 C.F.R. § 404.1527. (Dkt. No. 16). The

Commissioner has filed a response indicating that he does not intend to file an objection to the to

the R & R. (Dkt. No. 18).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the R & R as the Order of this Court, REVERSES the decision of the Commissioner
pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the matter to the agency for

further proceedings consistent with this Order.

       AND IT IS SO ORDERED.




                                                      United States District Judge


January u?, 2020
Charleston, South Carolina




                                                  2
